DETAILED ACTION
	In response to the Amendment filed on 3/24/22, claims 1-15 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Tsuyuki et al. (US Pub No. 2015/0336759 A1).
	Regarding Claim 1, Tsuyuki et al. discloses 
a medium tray (20); 
a feed roller (28a) to feed a medium placed on the medium tray by separating the medium from a plurality of media (i.e. a medium whose leading end is at 28a has its trailing end still on the tray as in Fig. 5B, also see “documents stacked” in [0025]);
an upper guide located to face a lower guide to guide the medium to the feed
roller (see guides in Fig. 3A mark-up below);
a movement sensor (S2) including an arm (see flag of S2 in Fig. 3A) provided to be moved by the medium on the upper guide and on an upstream side of
the feed roller (upstream of 28a), to generate a movement amount signal corresponding
to a movement amount of the arm;

a medium sensor (S1) to detect a presence of the medium at a predetermined
position of the medium tray (see Fig. 3A); and
a processor (12) to:
	determine that a feeding abnormality (jam) of the medium has
occurred, when a movement of the arm is detected based on the movement amount signal (see Fig. 5B, [0042] wherein the signals of S1-S3 collectively are used in determining jam, thereby being “based on” S2),
	detect a size of the medium placed on the medium tray based on a
detection result by the medium sensor (via size sensor S1), and
	stop feeding of the medium by the feed roller when the processor
determines that the feeding abnormality of the medium has occurred (last 5 lines of [0042]) and the detected size of the medium is equal to or less than a
predetermined size (i.e. a predetermined size may be taken as any size larger
than what is accommodated by the device, wherein the detected size is always
less than it).
Regarding Claims 5 and 10, Tsuyuki et al. determines whether the medium is
placed on the medium tray, based on the movement amount signal (i.e. a medium
whose leading end is at S2 also has its trailing end still on the tray at S1 as in Fig. 3A
therefore its presence on the tray is determined based on $1 and S2, wherein “based
on” is broad. The claim does not require the movement sensor to directly sense a
medium on the tray).
	Regarding Claim 6, Tsuyuki et al. discloses
	feeding a medium placed on a medium tray (20) by a feed roller
(28a) by separating the medium from a plurality of media; (i.e. a medium whose leading end is at 28a has its trailing end still on the tray as in Fig. 5B, also see “documents stacked” in [0025]);
	generating a movement amount signal corresponding to a movement amount of
an arm (see flag of S2 in Fig. 3A) provided to be moved by the medium on an
upper guide located to face a lower guide to guide the medium to the feed roller (see
guides in Fig. 3A mark-up below), and on an upstream side of the feed roller, by a
movement sensor (S2);
	detecting a presence of the medium at a predetermined position of the medium
tray by a medium sensor (S1, see Fig. 3A);
	determining that a feeding abnormality (jam) of the medium has occurred when a movement of the arm is detected, based on the movement amount signal (see Fig. 5B, [0042] wherein the signals of S1-S3 collectively are used in determining jam, thereby being “based on” S2);
	detecting a size of the medium placed on the medium tray based on a detection
result by the medium sensor (via size sensor S1); and
	stopping feeding of the medium by the feed roller when it is determined that the
feeding abnormality of the medium has occurred (last 5 lines of [0042]) and the detected
size of the medium is equal to or less than a predetermined size (i.e. a predetermined
size may be taken as any size larger than what is accommodated by the device,
wherein the detected size is always less than it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8,11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Tsuyuki et al. (US Pub No. 2015/0336759 A1) in view of Yoshiwara
et al. (US Pub No. 2017/0355539 A1).
	Regarding Claim 11, Tsuyuki et al. discloses
	causing a medium conveying apparatus (1) including a medium tray (20), a feed roller (28a) to feed a medium placed on the medium tray by separating the medium from a plurality of media; (i.e. a medium whose leading end is at 28a has its trailing end still on the tray as in Fig. 5B, also see “documents stacked” in [0025]), 
guiding the medium to the feed roller; (see guides in Fig. 3A mark-up below), 
moving a movement sensor (S2) including an arm (see flag of S2 in Fig.
3A) by the medium on an upstream side of the feed roller (upstream of 28a), to generate a movement amount signal corresponding to a movement amount of the arm; 
detecting (via S1) a presence of the medium at a predetermined position of the medium tray (see Fig. 3A):
determining that a feeding abnormality (jam) of the medium has occurred when a movement of the arm is detected based on the movement amount signal (see Fig. 5B, [0042] wherein the signals of S1-S3 collectively are used in determining jam, thereby being “based on” S2);
	detecting a size of the medium placed on the medium tray based on a detection
result by the medium sensor (via size sensor S1); and
stopping feeding of the medium by the feed roller when it is determined that the
feeding abnormality of the medium has occurred (last 5 lines of [0042]) and the detected
size of the medium is equal to or less than a predetermined size (i.e. a predetermined
size may be taken as any size larger than what is accommodated by the device,
wherein the detected size is always less than it).
	Tsuyuki et al. discloses a processor (12) but does not disclose a computer-readable, non-transitory medium.
	Yoshiwara et al. discloses a computer-readable, non-transitory medium (i.e.
memory) storing a computer program ([0086]) for the purpose of storing and executing
instructions.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date to modify the invention of Tsuyuki et al. by including the computer-readable
non-transitory medium as disclosed by Yoshiwara et al. for the purpose of storing and
executing instructions.
	Regarding Claims 3 and 8, Tsuyuki et al. does not disclose an elastic member.
Yoshiwara et al. discloses a movement sensor (SR1) to have an elastic member
(spring) to press an arm (11a) towards its detecting position, for the purpose of
detecting a sheet (see [0049)).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date to modify the invention of Tsuyuki et al. by including the elastic member as
disclosed by Yoshiwara et al., for the purpose of detecting a sheet. It is noted the
corresponding detecting position in Tsuyuki et al. is downward.
Regarding Claim 13, Yoshiwara et al. discloses a movement sensor (SR1) to
have an elastic member (spring) to press an arm (11a) towards its detecting position
(see [0049]). It is noted the corresponding detecting position in Tsuyuki et al. is
downward.
	Regarding Claim 15, Tsuyuki et al. determines whether the medium is placed on
the medium tray, based on the movement amount signal (i.e. a medium whose leading
end is at S2 also has its trailing end still on the tray at S1 as in Fig. 3A therefore its
presence on the tray is determined based on S1 and S2, wherein “based on” is broad.
The claim does not require the movement sensor to directly sense a medium on the
tray).

    PNG
    media_image1.png
    435
    815
    media_image1.png
    Greyscale


Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. (US Pub No. 2015/0336759 A1) in view of Shimosaka et al. (US Pub No. 2020/0198908 A1).
	Regarding Claims 4 and 9, Tsuyuki et al. does not disclose return and refeed
when the processor stops feeding.
Shimosaka et al. discloses the processor (151) returns the medium to the
medium tray ([0102]), and controls the feed roller so as to re-feed without separation
when the processor stops the feeding of the medium by the feed roller ([0104]), for the
purpose of carrying the medium into the device.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date to modify the invention of Tsuyuki et al. by including the return and re-feed
process as disclosed by Shimosaka et al., for the purpose of carrying the medium into
the device.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki
et al. (US Pub No. 2015/03836759 A1) in view of Yoshiwara et al. (US Pub No.
2017/0355539 A1) in view of Shimosaka et al. (US Pub No. 2020/0198908 A1).
	Regarding Claim 14, Tsuyuki et al. and Yoshiwara et al. do not disclose return
and refeed when the processor stops feeding.
	Shimosaka et al. discloses the processor (151) returns the medium to the
medium tray ([0102]), and controls the feed roller so as to re-feed without separation
when the processor stops the feeding of the medium by the feed roller ([0104]), for the
purpose of carrying the medium into the device.
	It would have been obvious to one of ordinary skill in the art before the effective
filing date to modify the invention of Tsuyuki et al. and Yoshiwara et al. by including the
return and re-feed process as disclosed by Shimosaka et al., for the purpose of carrying
the medium into the device.

Allowable Subject Matter
Claims 2, 7 and 12 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject
matter: None of the prior art of record shows the medium sensor to be a light sensor
and be located as claimed (Claims 2, 7 and 12).

Response to Arguments
	In response to Applicant’s argument that “one skilled in the art would recognize that Tsuyuki discloses that a jamming is determined to occurs when the “OFF” state continues for a predetermined time in the resist sensor S3. However, Tsuyuki does not disclose or suggest determining that a jamming occurs when a member of the resist sensor S3 moves. Therefore, Tsuyuki does not disclose or suggest “determin[ing] that a feeding abnormality of the medium has occurred when a movement of the arm is detected based on the movement amount signal.”, it is noted that the phrase “when a movement of the arm is detected” merely requires the condition of detection of a movement of the arm be satisfied in making the determination (i.e. the determination of feeding abnormality is not required to occur at the time of the detection being performed). Therefore, the determination of the jam by the combination of sensors S1-S3 as disclosed in [0042], wherein specifically detection of movement of the arm/flag of S2 satisfies the claim requirement.
Applicant's arguments filed 3/24/22 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Tsubo (US Patent No. 4,674,736) discloses a pickup error if too many sheets are
detected between 58 and 60, upon which feeding is stopped.
Fujii et al. (US Pub No. 2021/0107754) discloses size sensors and sensor 82 but
lacks a dedicated arm for it.
Yamaguchi (US Pub No. 2019/0193970) discloses movement sensor 102 and
arm 100 but no medium sensor.
Yoshiwara et al. (US Pub No. 2017/0355539) discloses movement sensor SR6,
medium sensors S9, S10 and stopping of feed based on SR6.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        May 2, 2022